Title: To Alexander Hamilton from Thomas Sim Lee, 30 September 1794
From: Lee, Thomas Sim
To: Hamilton, Alexander


Council Chamber [Annapolis, Maryland]September 30th 1794.
Sir.
The enclosed copy of a Letter from Brigadier General Smith at Frederick Town will explain to you a variety of difficulties annexed to his situation which he seems to consider as sufficiently formidable to delay his march to the Ultimate place of rendezvous.
My view in transmitting to you a copy of this Communication is simply to afford the General Government an opportunity of removing as far as possible such of the alledged difficulties as have been beyond my power.
The enclosed Copy of my answer to his Letter will apprize you of the nature of my exertions for completing the Maryland Detachment and for effecting their accommodation and it will remain with the President to adopt such further arrangements with regard to the latter object as may be thought expedient for supplying what is yet deficient.
I can truly say I have used every possible effort to gratify the objection of the General Government, and that I shall not in future omit any opportunity of giving it my utmost support and assistance.
The marked Inadequacy of our Militia Law has placed obstacles in my way which it has been impracticable wholly to surmount. I have endeavoured to meet this Inadequacy by every means that could be devised, but have not been able to succeed to the extent required. I have no doubt that General Smith upon receipt of my letter and the Medicine and Blankets from Baltimore, will take the earliest measures for getting in motion; and I feel a Confidence that the displeasure resulting from the disappointment of the expectations with which he received his Command will be but temporary.
I am &c
Tho: S Lee
The HonbleAlexander HamiltonSecretary Treasury.
